department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh number release date date date legend dear we have considered your request for advance approval of your grant-making program under sec_4945 of the internal_revenue_code dated date our records indicate that x was recognized as exempt from federal_income_tax under sec_501 of the code and that it is classified as a private_foundation as defined in sec_509 your letter indicates that x will operate a grant-making program called y the y program will provide educational scholarships to adult working students attending z each academic quarter the primary purpose of the y is to provide and encourage higher education for working adults by helping to lessen the financial burden of going to college the scholarship in the amount of x will be disbursed directly to z on the recipient’s behalf in two increments one installment at the start of the recipient’s second academic quarter and the second installment at the start of the recipient’s third academic quarter the amount of the award may change in the future currently one scholarship will be awarded each academic quarter for each z location the scholarships are publicized in z catalogs at each college location informing the students of the availability of the scholarships the specific criteria used to determine who is eligible for an award includes e the recipient must complete and submit an application e e e e e e e the recipient must be enrolled full-time in a program of study at z the recipient must be a u s citizen or serving have served in the u s military the recipient must have dollar_figure expected family contribution efc as determined under the u s department of education’s ed regulations the recipient’s efc will be determined based on the recipient’s information used to apply for federal student financial aid in his or her first academic year of study at z the recipient must be enrolled full-time in a program of study at z at the time of each disbursement of the y award the recipient must be classified as an independent student under the ed’s federal student financial aid regulations the recipient must be making satisfactory academic progress in his or her program of study at z at the time of each disbursement of the y award a recipient is only eligible to receive one award unless specifically authorized by x any subsequent disbursement s of the y with respect to the recipient will be cancelled if the recipient fails at any time to be enrolled full-time in a program of study at z during the recipient’s first academic year of study at z relatives of members of the selection committee or of x’s officers directors or substantial contributors are not eligible for an award the selection committee is comprised of the trustees of x no direct or indirect benefit accrues to any member of the selection committee if certain potential grantees are selected over others the specific criteria used to select recipients will be the recipient’s information obtained from his or her application including satisfactory academic progress employment experience career objectives financial and personal challenges and positive letters of recommendation the procedures for supervising the scholarship involve payment of the award to z on behalf of the recipient z pursuant to an arrangement with x will apply the award to the recipient’s tuition only if the student meets the criteria at the time of the award and at the time the award is to be applied to his or her tuition at z x agrees to maintain records that include the following i information used to evaluate the qualification of potential grantees ii identification of the grantees including any relationship of any grantee to the private_foundation iii the amount and purpose of each grant and iv all grantee reports and other follow-up data obtained in administering the private foundation’s grant program sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i its grant procedure includes an objective and nondiscriminatory selection process ii such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are excludable from the gross_income of the recipients subject_to the limitations provided by sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above sincerely yours robert choi director exempt_organizations rulings and agreements
